UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6419


LEWIS WILLIAM ADDIS, JR.,

                Petitioner - Appellant,

          v.

WARDEN OF ALLENDALE CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.


Appeal from the United States District Court for the District of
South Carolina, at Aiken.      Mary G. Lewis, District Judge.
(1:15-cv-01109-MGL)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lewis William Addis, Jr., Appellant Pro Se.       William Edgar
Salter, III, Assistant Attorney General, Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lewis    William       Addis,    Jr.,     seeks      to     appeal    the      district

court’s orders accepting the recommendation of the magistrate

judge    and    denying       relief    on     his     28    U.S.C.      §     2254    (2012)

petition, and denying Addis’ Fed. R. Civ. P. 59(e) motion to

alter or amend judgment.            The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(A)           (2012).               A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner       satisfies        this     standard           by     demonstrating         that

reasonable       jurists       would     find     that       the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief       on     procedural        grounds,          the    prisoner        must

demonstrate      both      that   the    dispositive             procedural      ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Addis has not made the requisite showing.                          Accordingly, we deny

a    certificate      of     appealability       and   dismiss         the   appeal.        We

dispense       with   oral      argument       because       the       facts    and     legal

                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3